DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 (8 pages), April 14, 2021, and May 18, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on January 21, 2021 (33 pages) was in compliance with the provisions of 37 CFR 1.97, except the Foreign Patent Documents JP 06-053779, JP 2014030355, and JP 2013230034 that  are crossed out because they fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings were received on January, 21, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1, 12, and 18 are considered novel and unobvious in view of the prior art of record.  The closest prior art is considered to be Telefus (US 2020/0366079 A1) hereinafter Telefus ‘6079 
Telefus ‘6079 teaches a circuit interrupter device (2700 – Fig. 27), comprising: a line hot terminal (111 – Fig. 27), a line neutral terminal (112 – Fig. 27), a load hot terminal (121 – Fig. 27), and a load neutral terminal (122 – Fig. 27); a solid-state switch (2410 – Fig. 27) (paragraph [0282]) serially connected in an electrical path between the line hot terminal (111 – Fig. 27) and the load hot terminal (121 – Fig. 27); internal short-circuit switch circuitry (2720, 2730 – Fig. 27) (paragraph [0312]) comprising an internal short-circuit switch (2720 – Fig. 27) and a shunt resistor (2730 – Fig. 27) serially connected between a first node (N3 – Fig. 27) and a second node (114 – Fig. 27) (paragraph [0313], the shunt resistor 2730 are serially connected between a node N3 and ground (neutral) 114), wherein the first node (N3 – Fig. 27) is coupled to the line hot terminal (111 – Fig. 27) and the second node (114 – Fig. 27) is coupled to the line neutral terminal (paragraph [0313]); and control circuitry (2470 – Fig. 27) coupled to the solid-state switch (2410 – Fig. 27) and the internal short-circuit switch circuitry (2720, 2730 – Fig. 27); wherein the control circuitry (2470 – Fig. 27) is configured to detect for an occurrence of a fault condition (paragraph [00297]); wherein the control circuitry (2470 – Fig. 27) is configured to drive the solid-state switch into a switched-off state in response to detecting the occurrence of a fault condition (paragraphs [0297], [0315]); and wherein the control circuitry (2470 – Fig. 27) is configured to activate the internal short-circuit switch (2720 – Fig. 27) in response to detecting the occurrence of a fault condition to thereby generate an internal short-circuit path between the first node (N3 – Fig. 27) and the second node (114 – Fig. 27) and allow short-circuit current to flow through the shunt resistor (2730 – Fig. 27) between the line hot terminal (111 – Fig. 27) and the line neutral terminal (112 – Fig. 27) of the circuit interrupter device (2700 – Fig. 27).  
Telefus ‘7375 teaches a solid-state circuit interrupter (Fig. 6) (paragraph [0028]), comprising AC mains (101 – Fig. 6) is connected to load (106 – Fig. 6) through bidirectional MOSFET switch unit (105 – Fig. 6), low voltage DC power supply (102 – Fig. 6) that efficiently provides power for mains voltage and current sensing circuit (103 – Fig. 6), the fault detection processor (104 – Fig. 6) and the bidirectional MOSFET switch control circuit (108 – Fig. 6); and sense inputs to the fault detection processor (104  – Fig. 6) are provided from the voltage and current sensing circuit (103 – Fig. 6); current sensing is provided 
Paik teaches a system (Fig. 1) comprising: a circuit breaker (32 – Fig. 1) comprising a line input terminal (L1, L2 – Fig. 1) and a load output terminal (output lines of circuit breaker 32 – Fig. 1), wherein the line input terminal (L1, L2 – Fig. 1) of the circuit breaker (32 – Fig. 1) is coupled to an alternating current (AC) power source (30 – Fig. 1); and a circuit interrupter device (34, 36 – Fig. 1) coupled to the load output terminal (output lines of circuit breaker 32 – Fig. 1) of the circuit breaker (32 – Fig. 1), wherein the circuit interrupter device (34, 36 – Fig. 1) comprises: a line hot terminal (output lines L1, L2 of circuit breaker 32 – Fig. 1), a line neutral terminal (N – Fig. 1), a load hot terminal (output lines of circuit breaker 34, 36 – Fig. 1), and a load neutral terminal (N – Fig. 1).

The following is an examiner's statement of reasons for allowance: 
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a solid-state switch serially connected in an electrical path between the line hot terminal and the load hot terminal; internal short-circuit switch circuitry comprising an internal short-circuit switch and a shunt resistor serially connected between a first node and a second node, wherein the first node is coupled to the line hot terminal and the second node is coupled to the line neutral terminal; and control circuitry coupled to the solid-state switch and the internal short-circuit switch circuitry; wherein the control circuitry is configured to detect for an occurrence of a fault 
Claim(s) 2 – 11 are allowed by dependence on claim 1.
With regard to claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a solid-state switch serially connected in an electrical path between the line hot terminal and the load hot terminal; internal short-circuit switch circuitry comprising an internal short-circuit switch and a shunt resistor serially connected between a first node and a second node, wherein the first node is coupled to the line hot terminal and the second node is coupled to the line neutral terminal; and control circuitry coupled to the solid-state switch and the internal short-circuit switch circuitry; wherein the control circuitry is configured to detect for an occurrence of a fault condition; wherein the control circuitry is configured to drive the solid-state switch into a switched-off state in response to detecting the occurrence of a fault condition; and wherein the control circuitry is configured to activate the internal short-circuit switch in response to detecting the occurrence of a fault condition to thereby generate an internal short-circuit path between the first node and the second node and allow short-circuit current to flow through the shunt resistor between the line hot terminal and the line neutral terminal of the circuit interrupter device, wherein the flow of short-circuit current between the line hot terminal and the line neutral terminal of the circuit interrupter device is sufficient to trip the circuit breaker.”
Claim(s) 13 – 17 are allowed by dependence on claim 12.
With regard to claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “method, comprising: detecting, by a circuit interrupter device, an occurrence of a fault condition on a branch circuit that is protected by a circuit breaker; interrupting, by the circuit interrupter device, a flow of load current on the branch circuit, in 
Claim(s) 19 – 20 are allowed by dependence on claim 18.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Li (US 2019/0148931 A1) (Fig. 1) teaches a reverse current inhibitor includes: at least one diode that is bridged by a first variable resistance element; a sensing circuit; a first switching device for switching the first variable resistance element from a first higher resistance to a second lower resistance in response to a forward current that has passed the diode in its forward direction; and a second switching device for switching the first variable resistance element to a higher resistance in response to the sensing circuit detecting a reverse current corresponding to the reverse direction of the diode. The sensing circuit includes a current-voltage converter that includes a sensing resistor and amplifies a voltage drop over the sensing resistor for one sign of the voltage drop only; an output current Iout is passed to ground over a shunt resistor 65 with value Rshunt; the resulting voltage drop across the shunt resistor 65 is the voltage US that is passed to the base of transistor 51; if US is sufficient to open transistor 51, and the voltage divider 41, 42 produces a voltage U3 that is sufficiently different from the source voltage of the power MOSFET 3, then power MOSFET 3 is made conductive; as long as power MOSFET 3 is non-conductive, a forward current IF may pass diode 2, while a reverse current IR is blocked by diode 2.

Telefus (US 2020/0106260 A1) (IDS Record) teaches a circuit interrupter includes a solid-state switch and a mode control circuit. The solid-state switch is serially connected between a line input terminal and a load output terminal of the circuit interrupter. The mode control circuit is configured to implement a first control mode and a second control mode to control operation of the circuit interrupter. The first control mode is configured to generate a self-bias turn-on threshold voltage for the solid-state switch during power-up of the circuit interrupter, while maintaining the solid-state switch in a switched-off state until the self-bias turn-on threshold voltage is generated. The second control mode is configured to disrupt the self-bias turn-on threshold voltage and place the solid-state switch into a switched-off state.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836